YAMANA GOLD ANNOUNCES ELECTION OF DIRECTORS TORONTO, ONTARIO, May 2, 2014 ─ YAMANA GOLD INC. (TSX:YRI; NYSE:AUY) today announced the results of the vote for the election of directors held at the Annual and Special Meeting of shareholders on April 30, 2014.Detailed results are presented below. VotesFor VotesWithheld Nominee (1 ) Peter Marrone (94.72%) (5.28%) (2 ) Patrick J. Mars (96.20%) (3.80%) (3 ) John Begeman (99.34%) (0.66%) (4 ) Alexander Davidson (92.25%) (7.75%) (5 ) Richard Graff (99.28%) (0.72%) (6 ) Nigel Lees (99.18%) (0.82%) (7 ) Carl Renzoni (99.07%) (0.96%) (8 ) Dino Titaro (99.31%) (0.69%) About Yamana Yamana is a Canadian-based gold producer with significant gold production, gold development stage properties, exploration properties, and land positions throughout the Americas including Brazil, Argentina, Chile and Mexico. Pending completion of a plan of arrangement relating to the purchase of Osisko Mining Corporation, the Company will also have significant precious metals properties in Canada.Yamana plans to continue to build on this base through existing operating mine expansions, throughput increases, development of new mines, the advancement of its exploration properties and by targeting other gold consolidation opportunities with a primary focus in the Americas. FOR FURTHER INFORMATION PLEASE CONTACT: Lisa Doddridge Vice President, Corporate Communications and Investor Relations 416-815-0220 1-888-809-0925 Email:investor@yamana.com
